The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
Replace paragraph [0001] above TECHNICAL FIELD with the following paragraph:
-- [0001] 	This patent document is a continuation of, and claims the priority and benefits of, U.S. Patent Application No. 16/540,419 filed on August 14, 2019, now U.S. Patent No. 11,158,660 issued October 26, 2021, which claims the priority and benefits of Korean Patent Application No. 10-2018-0132181 filed on October 31, 2018.  The entire contents of the above applications are incorporated by reference as part of the disclosure of this patent document.		--
 Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 21-37 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 10,734,426 to Do, Youngwoong.
In re claim 21, Do discloses an image sensor 800 comprising:

first to third image detection color filter sets (i.e., blocks 100 in Fig. 2) and a phase difference detection color filter set (i.e., block 200L/200R), which are arranged in a matrix with rows and columns,
. wherein the phase difference detection color filter set 200L or 200R comprises at least four phase difference detection color filter pairs (i.e., G1, R, G2, LP of 200L) or (G1, R, G2, RP of 200R) arranged in a matrix with rows and columns, and
. wherein each of the phase difference detection color filter pairs G1, R, G2, LP/RP comprises a left phase difference detection color filter and a right phase difference detection color filter,
. wherein the left phase difference detection color filter OL, GL [Fig. 3A] and the right phase difference detection color filter OR, GR [Fig. 3B] have different colors from each other.

    PNG
    media_image1.png
    296
    306
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    440
    364
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    405
    552
    media_image3.png
    Greyscale

Application (Figs. 6B, 9C) 	compared to		Do et al. (US Pat. 10,734,426) Figs. 4B, 2
In re claim 22, Do discloses:
- first to third image detection photodiode sets 21 [Figs. 4A-B] overlapping the first to third image detection color filter sets (i.e., G1, R, G2, LP/RP), respectively; and
- a phase difference detection photodiode set 21 overlapping the phase difference detection color filter set 100, wherein:
. the first image detection photodiode set 21 comprises four first unit image detection photodiodes,
. the second image detection photodiode set 21 comprises at least four second unit image detection photodiodes [Figs. 8A-B], and
. the third image detection photodiode set comprises at least four third unit image detection photodiodes.
In re claim 23, Do discloses:
. the phase difference detection photodiode set comprises at least four unit phase difference detection photodiodes arranged in a matrix with rows and columns, and
. each the phase difference detection color filter pairs overlaps and shares corresponding one of the unit phase difference detection photodiodes.
In re claim 24, Do discloses:
. the first to third image detection color filter sets comprises first to third merged color filter, respectively,
. the first unit image detection photodiodes of the first image detection photodiode set share the first merged color filter of the first image detection color filter set,
. the second unit image detection photodiodes of the second image detection photodiode set share the second merged color filter of the second image detection color filter set, and
. the third unit image defection photodiodes of the third image detection photodiode set share the third merged color filter of the third image detection color filter set.
In re claim 25, Do discloses:
. the first image detection color filler sets comprises at least four first unit image detection color filters arranged in a matrix,
. the second image detection color filter sets comprises at least four second unit image detection color filters arranged in a matrix,
. the third image detection color filter sets comprises at least four third unit image detection color filters arranged in a matrix,
. the first unit image detection color filters have a same color,
. the second unit image detection color filters have a same color, and
. the third unit image detection color filters have a same color.
In re claim 26, Do discloses:
. first to third image detection micro-lens sets overlapping the first to third image detection color filter sets,  respectively,
. a phase difference detection micro-lens set overlapping the phase difference detection color filter set,
wherein:
. the first image detection micro-lens set comprises at least four first unit image detection micro-lenses,
the second image detection micro-lens set comprises at least four second unit image defection micro-lenses, and
. the third image detection micro-lens set comprises at least four third unit image detection micro-lenses.
In re claim 27, Do discloses:
. the phase difference detection micro-lens set comprises at least four unit phase difference detection micro-lenses arranged in a matrix with rows and columns, and
. each the phase difference detection color filter pairs overlaps and shares corresponding one of the unit phase difference detection micro-lenses.
In re claim 28, Do discloses an image sensor comprising:
- first to third image detection color filter sets (i.e., blocks 100 in Fig. 2) and a phase difference detection color filter set (i.e., block 200L/200R), which are arranged in a matrix with rows and columns; and
- first to third image detection photodiode sets and a phase difference detection photodiode set, which overlap the first to third image detection color filter sets (i.e., G1, R, G2, LP/RP) and the phase difference detection color filter set 200L, 200R, respectively, wherein:
. the phase difference detection color filter set 200L or 200R comprises a plurality of phase difference detection color filter pairs, each of the plurality of phase difference detection color filter pairs having a left phase difference detection color filter OL, GL [Fig. 3A] and a right phase difference detection color filter OR, GR [Fig. 3B] adjacent to each other,
. the phase difference detection photodiode set comprises a plurality of unit phase difference detection photodiodes,
. the left OL/OR, GL/GR [Figs. 3A-B] of corresponding one of the plurality of phase difference detection color filter pairs overlap and share corresponding one of the plurality of phase difference detection photodiode, and
. the left OL/OR, GL/GR [Figs. 3A-B] of the same phase difference detection color filter pair have different colors from each other.
In re claim 29, Do discloses the phase difference detection color filter set comprising at least four unit phase difference detection color filter pairs (i.e., G1, R, G2, LP, of 200L) or (G1, R, G2, RP, of 200R).
In re claim 30, Do discloses a number of the unit phase difference detection color filter pairs being an even number.
In re claim 31, Do discloses each of the first to third image defection color filter sets (i.e., blocks 100 in Fig. 2) comprising at least four unit image detection color filters.
In re claim 32, Do discloses n image sensor 800 comprising:
- first to third image detection color filter sets (i.e., blocks 100 in Fig. 2) and a phase difference detection color filter set (i.e., block 200L/200R), which are arranged in a matrix with rows and columns; and
- first to third image detection micro-lens sets and a phase difference detection micro-lens set 200L or 200R, which overlap the first to third image detection color filter sets (i.e., G1, R, G2, LP/RP) and the phase difference detection color filter set 200L, 200R, respectively, wherein:
. the phase difference detection color filter set G1, R, G2, LP/RP comprises a first phase difference detection color filter pair having a first left phase difference detection color filter OL, GL [Fig. 3A] and a first right phase difference detection color filter OR, GR [Fig. 3B] adjacent to each other,
. the phase difference detection micro-lens set comprises a first unit phase difference detection micro-lens, and
. the first left OL/OR, GL/GR [Figs. 3A-B] of first phase difference detection color filter pair overlap and share the first phase difference detection micro-lens set.
In re claim 33, Do discloses:
. the phase difference detection color filter set further comprises a second phase difference defection color filter pair having a second left phase difference detection color filter and a second right phase difference detection color filler adjacent to each other,
. the phase difference defection micro-lens set further comprises a second unit phase difference detection micro-lens,
. the second left OL/OR, GL/GR [Figs. 3A-B] of second phase difference detection color filter pair overlap and share the second phase difference detection micro-lens.
In re claim 34, Do discloses the second left OL/OR, GL/GR [Figs. 3A-B] having different colors from each other.
In re claim 35, Do discloses:
. the phase difference detection color filter set comprises a third phase difference detection color filter pair having a third left phase difference detection color filter and a third right phase difference detection color  filter,
. a fourth phase difference detection color filter pair having a fourth left phase difference detection color filter and a fourth right phase difference detection color filter,
. the phase difference detection micro-lens set further comprises a third unit phase difference detection micro-lens and a fourth unit phase difference detection micro-lens,
. the third left OL/OR, GL/GR [Figs. 3A-B] of the third phase difference detection color filter pair overlap and share the third phase difference detection micro-lens, and
. the fourth left OL/OR, GL/GR [Figs. 3A-B]  of the fourth phase difference detection color filter pair overlap and share the fourth phase difference detection micro-lens.
In re claim 36, Do discloses:
. the third left OL/OR, GL/GR [Figs. 3A-B] have different colors from each other, and
. the fourth left OL/OR, GL/GR [Figs. 3A-B] have different colors from each other.
In re claim 37, Do discloses the first left OL/OR, GL/GR [Figs. 3A-B] have different colors from each other.

Note:	If the above rejections under 35 U.S.C. §102 and/or 35 U.S.C. §103 can be overcome, the pending claims are further subjected to the following Double Patenting rejections as shown below:
Non-Statutory Double Patenting
 4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).

5.	Claims 21-37 are rejected on the ground of a Non-Statutory Double Patenting as being unpatentable over claims 1-18 of the conflicted U.S. Patent No. 11,158,660 to Lee et al..
	Although the two claims sets are not totally identical of the pending claims 21, 28 and 32, respectively, compared to those features (i.e., image sensor) of the conflicted claims 1, 4 & 10 and their dependent claims, the claims at issues are not patentably distinct from each other.
6.	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
7.	To inquire about this communication, contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM.  If attempt to call Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, the Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
	Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
October 25, 2022										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815